UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER ARROTTA; JEREMIAH F.
 HERBERT; RON R. ROYSTER,

                                  Plaintiffs,

                      -against-                                    18-CV-11631 (CM)

 MICHAEL A. SCHIFF; ERIC J. CHABOTY;                                     ORDER
 HAROLD L. SMITH; JOHN DOE GINTY;
 CHRISTOPHER BINI; THOMAS E.
 COMPASSO; SAMMI ENCARNCION,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiffs Christopher Arrotta, Jeremiah Herbert, and Ron Royster, currently detained at

the Sullivan County Jail, jointly filed this pro se complaint under 42 U.S.C. § 1983. Plaintiffs,

who are Muslims, assert that Defendants have interfered with their rights to exercise their

religious beliefs. For the reasons set forth below, Plaintiffs’ claims are severed under Fed. R. Civ.

P. 21.

                                                DISCUSSION

A.       Standard for Joinder and Severance

         Generally, Rule 20 of the Federal Rules of Civil Procedure allows multiple plaintiffs to

join in one action if (1) they assert any right to relief arising out of the same occurrence or series

of occurrences and (2) if any question of law or fact in common to all plaintiffs will arise in the

action. But Rule 21 of the Federal Rules of Civil Procedure “authorizes the severance of any

claim, even without a finding of improper joinder, where there are sufficient other reasons for

ordering a severance.” Wyndham Assoc. v. Bintliff, 398 F.2d 614, 618 (2d Cir. 1968). “[D]istrict

courts have broad discretion to decide whether joinder is appropriate, even when the
requirements of Rule 20(a) have been met,” Ghaly v. U.S. Dep’t of Agric., 228 F. Supp. 2d 283,

292 (S.D.N.Y. 2002), especially if joinder “will not foster the objectives of the rule, but will

result in prejudice, expense or delay,” Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1652 (3d

ed.) (citations omitted).

       In determining whether to deny joinder or order severance of parties, courts consider the

requirements of Rule 20 and additional factors, “including (1) whether severance will serve

judicial economy; (2) whether prejudice to the parties would be caused by severance; and (3)

whether the claims involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp., 596

F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (considering motion to sever under Fed. R. Civ. P. 20 and

21); see also Laureano v. Goord, No. 06-CV-7845 (SHS) (RLE), 2007 WL 2826649, at *8

(SD.N.Y. Aug. 31, 2007) (When considering severance, “courts should be guided by

‘considerations of convenience, avoidance of prejudice to the parties, and efficiency’”) (quoting

Hecht v. City of New York, 217 F.R.D. 148, 150 (S.D.N.Y. 2003)).

B.     Whether Plaintiffs’ Claims Should be Severed

               Prison Litigation Reform Act

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915, requires the Court to

collect the $350.00 filing fee in installments deducted from the prisoner’s account.1 See 28



       1
         A prisoner seeking to proceed in this Court without prepayment of fees must therefore
authorize the Court to withdraw these payments from his account by filing a “prisoner
authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350.00

                                                  2
U.S.C. § 1915(b)(1). Prisoners are therefore not exempt from paying the full filing fee even

when they have been granted permission to proceed IFP. To comply with the PLRA, prisoners in

a multi-plaintiff case are required to either prepay the full filing fee or each submit an IFP

application and prisoner authorization authorizing the Court to deduct the full amount of the

filing fee from each prisoner’s account.2

       Plaintiffs submitted the complaint without prepaying the filing fee. Plaintiffs also did not

submit a complete set of IFP applications and prisoner authorizations: Arrotta submitted an IFP

application but did not submit a prisoner authorization; Herbert and Royster did not submit IFP

applications or prisoner authorizations. This action cannot proceed until either all three prisoners

collectively pay the full filing fee or each submits the relevant documents.

       The Court must direct Plaintiffs to remedy these deficiencies. Assuming Plaintiffs choose

to proceed without prepaying the full filing fee, compliance with the Court’s order will likely

result in piecemeal submissions and delays. Based on the logistical issues presented by the



filing fee from the prisoner’s account in installments and to send to the Court certified copies of
the prisoner’s account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).
       2
          Although the Second Circuit has not reached the issue, a majority of courts have held
that the PLRA requires each prisoner to pay a full filing fee, regardless of whether the prisoner
has joined with others to file one case or is proceeding as the sole plaintiff. See Hagan v. Rogers,
570 F.3d 146, 155 (3d Cir. 2009); Boriboune v. Berge, 391 F.3d 852, 855 (7th Cir. 2004);
Hubbard v. Haley, 262 F.3d 1194, 1197 (11th Cir. 2001), cert. denied sub nom. Hubbard v.
Hopper, 534 U.S. 1136 (2002); Miller v. Annucci, No. 18-CV-0037 (CM) (S.D.N.Y. Feb. 27,
2018) (noting that Hubbard, Hagan, and Boriboune are “consistent with the Second Circuit’s
recognition that the PLRA was intended to deter the filing of frivolous lawsuits by prisoners,”
and that allowing prisoners to “split the cost of one filing fee between them would undermine the
deterrent effect of the PLRA filing fee requirement”) (quoting Ashford v. Spitzer, No. 08-CV-
1036 (LEK) (RFT), 2010 U.S. Dist. LEXIS 147041, at *13 (N.D.N.Y. Mar. 16, 2010)). But see In
re Prison Litig. Reform Act, 105 F.3d 1131, 1138 (6th Cir. 1997) (declaring in an administrative
order that “any fees and costs that the district court or the court of appeals may impose shall be
equally divided among all the prisoners”); see also Talley-Bey v. Knebl, 168 F.3d 884, 887 (6th
Cir. 1999) (holding that costs assessed under 1915(f) must be apportioned equally among
prisoner plaintiffs).

                                                  3
PLRA, the Court concludes that allowing this case to proceed as a multi-plaintiff case would not

be fair to the Plaintiffs and would not achieve judicial economy. If Plaintiffs remedy the

deficiencies by submitting the required documents, the Court will then consider whether it is

appropriate to deem the cases related or consolidate them. See Hagan v. Rogers, 570 F.3d 146,

161 n.11 (3d Cir. 2009) (Jordan, concurring in part and dissenting in part) (“Rule 42(a) stands as

an independent and solid foundation for bringing efficiencies to related prisoner lawsuits, as

district courts may, on a case-by-case basis, deem fit.”).

               Other Factors Favoring Severance

        Here, Plaintiffs’ claims may arise out of the same transactions or occurrences and involve

common questions of law or fact ‒. Plaintiffs’ assertions stem from correction officials’ denial of

their rights to freely exercise their religion at the Sullivan County Jail. But even if Plaintiffs’

claims in this action are properly joined, the Court finds that that the practical realities of

managing this pro se multi-prisoner litigation militate against adjudicating the plaintiffs’ claims

in one action. As pro se litigants, each plaintiff may appear only on his own behalf; none may

appear as an attorney for the others. See United States v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008)

(“[A]n individual who is not licensed as an attorney ‘may not appear on another person’s behalf

in the other’s cause’”) (citations omitted); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998)

(“[B]ecause pro se means to appear for one’s self, a person may not appear on another person’s

behalf in the other’s cause”). In addition, Rule 11(a) of the Federal Rules of Civil Procedure

requires that every pleading, written motion, or other paper be signed by every party personally

who is unrepresented. During the course of this action, each plaintiff would therefore be required

to sign any motion or notice filed. But because of the transitory nature of a pretrial detention

facility such as Sullivan County Jail, where an inmate could be released or transferred at any

time, and because of security concerns related to inmate correspondence and face-to-face

                                                   4
communications, Plaintiffs would have at best only a very limited opportunity to discuss case

strategy, share discovery, or even provide each other with copies of the motions and notices that

they file with the Court. This can result in further piecemeal submissions and , delays, and

missed deadlines. See Perkins v. City of New York, No. 14-CV-3779 (WHP), 2014 WL 5369428,

at *1 (S.D.N.Y. Oct. 20, 2014) (finding that multi-prisoner case should be severed under Fed. R.

Civ. P. 21 into individual actions based on unwieldy complaint, security considerations, and

plaintiffs’ likely inability to jointly litigate the case because they were housed in different

facilities or given limited opportunities to associate).

C.      Directing Severance of Plaintiffs’ Case

        With the above concerns in mind, the Court concludes that allowing this action to

proceed as a multi-plaintiff case would result in unfairness to Plaintiffs and does not serve the

ends of judicial economy. Allowing each plaintiff to proceed separately on the other hand, would

facilitate the fair and efficient disposition of the litigation. The Court will therefore sever this

action into individual cases.

        Christopher Arrotta will proceed as the sole plaintiff in this action. The two remaining

plaintiffs ‒ Jeremiah Herbert and Ron Royster ‒ will each be assigned a new case number. A

copy of the complaint, other documents in this case, and this order will be docketed in each new

case. The new cases will proceed independently from this point on, and each plaintiff must sign

and submit his own papers in his individual case.

        The Court will issue additional orders as appropriate to resolve Plaintiffs’ failure to

submit the filing fee or completed IFP applications and prisoner authorizations. If Plaintiff

remedy the deficiencies, the Court will then consider whether to deem the cases related or

consolidate them.



                                                   5
                                          CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiffs, and note service on the docket.

        The Court severs Plaintiff’s claims from each other under Fed. R. Civ. P. 21. Christopher

Arrotta will proceed as the sole plaintiff in this action. The Clerk of Court is further directed to

open separate civil actions with new case numbers for Jeremiah Herbert and Ron Royster. A copy

of the complaint, other documents in this case, and this order should be docketed in each new

case.

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 22, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  6
